UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7118



CHRISTOPHER A. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


JOSEPH R. BOCHENEK, Director, Richland County
Detention Center; WILLIAM BOWMAN, Lieutenant,
Richland County Detention Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-2708-3-24)


Submitted:   September 13, 2001           Decided:   October 10, 2001


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Williams, Appellant Pro Se. William Henry Davidson,
II, Matthew Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher A. Williams appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Williams v. Bochenek, No. CA-00-2708-3-24

(D.S.C. May 25, 2001).   Assuming, without deciding, that an affi-

davit received in this court from non-party Lewis Garvin, together

with a certificate of service from Williams, should be construed as

a motion by Williams to accept the affidavit for consideration, the

motion is denied. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2